Citation Nr: 1211148	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than August 31, 1992, for the award of nonservice-connected disability benefits.

(The issue of whether a June 6, 1975, Board of Veterans' Appeals decision which denied entitlement to a permanent and total disability rating for pension purposes should be revised or reversed on the grounds of clear and unmistakable error (CUE) is addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In correspondence received by the Board in September 2011 the Veteran, in essence, withdrew a prior power of attorney and reported that he wished to represent himself.

The Board also notes that the Veteran has asserted that the initial rating decision in January 1973 which denied entitlement to nonservice-connected disability pension benefits involved clear and unmistakable error (CUE).  Although a January 1999 Board decision referred this matter to the RO for appropriate action, the January 1973 rating decision has not and may not be reviewed on the basis of CUE by the RO because that rating decision was subsumed by a June 1975 Board decision.  See 38 C.F.R. § 20.1104 (2011).  Therefore, the Board finds no additional action as to this matter is required.  The Board notes that in a separate decision it has been determined that the June 1975 decision did not involve CUE.  

The issues of entitlement to service connection for posttraumatic stress disorder and traumatic brain injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

In a January 1999 decision the Board denied an effective date earlier than August 31, 1992, for the award of nonservice-connected disability benefits; the Veteran did not file an appeal with the U.S. Court of Appeals for Veterans Claims (Court) and the decision is final.


CONCLUSION OF LAW

The January 1999 denial of an effective date earlier than August 31, 1992, for the award of nonservice-connected disability benefits is final; therefore, the appeal must be dismissed.  38 U.S.C.A. §§ 5110, 7111 (West 2002); 38 C.F.R. §§ 3.400, 20.1100, 20.1104 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed in greater detail below, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Under such circumstances, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Analysis

The Veteran seeks an effective date earlier than August 31, 1992, for the award of nonservice-connected disability benefits.  The record reflects that entitlement to nonservice-connected disability benefits was denied in a January 1973 rating decision, a December 1974 rating decision, a June 1975 Board decision, an August 1975 rating decision, and an April 1980 rating decision.  The Veteran appealed a January 1993 rating decision which again denied his claim, but a June 1996 rating decision awarded entitlement to nonservice-connected disability pension benefits and assigned an effective date of August 31, 1992.  The Board, in a January 1999, decision denied entitlement to an earlier effective date.  

VA law provides that, in general, rating decisions and Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  The Board also notes that when a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision.  38 C.F.R. §§ 20.1104.

The Court in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), held that where a rating decision that established an effective date becomes final an earlier effective date can only be established by a request for a revision of that decision based on CUE.  It was noted that there was no basis in VA law for a freestanding earlier effective date claim that could be raised at any time.  Id. at 299-300.

Based on the precedential Court decision in Rudd, the Board finds that the Veteran's request for an earlier effective date for the award of entitlement to nonservice-connected disability pension benefits must be dismissed.  The prior decision by the Board is final.  Therefore, the appeal must be dismissed without prejudice to any later filing of a CUE motion.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


